Citation Nr: 0013074	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  97-07 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented 
sufficient to reopen a claim for entitlement to service 
connection for emphysema.

2.  Entitlement to service connection for bilateral pes 
planus with calluses.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The veteran had active military service from September 1967 
to July 1969.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from rating decisions of 
August and October 1996 of the Department of Veterans Affairs 
(VA) Regional Office (RO), in St. Petersburg, Florida.  In 
March 1999, the Board issued a Decision/Remand that reopened 
the veteran's claim for entitlement to service connection for 
bilateral pes planus with calluses.  The Remand portion of 
that action returned the claim to the RO for the purpose of 
obtaining additional medical information concerning the 
veteran's feet and lungs.  The claim has since been returned 
to the Board for review.  


FINDINGS OF FACT


1.  Sufficient evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

2.  The RO denied entitlement to service connection for 
emphysema in May 1982; the claimant did not complete a timely 
appeal.  

3.  Additional evidence proffered by the veteran since May 
1982 include personal statements, VA medical treatment 
records, and VA pulmonary examinations.  This evidence does 
not demonstrate that the veteran's emphysema was caused by or 
the result of the veteran's military service or any incidents 
therein.   Also, the evidence does not show any type of 
relationship between the veteran's military experiences and 
the emphysema from which he now suffers.

4.  The evidence submitted is not relevant and probative, and 
is not sufficient to reopen the claim for entitlement for 
service connection for emphysema.

5.  Upon the veteran's entry onto active duty in 1967, he was 
diagnosed as having bilateral pes planus, which pre-existed 
prior to his enlistment.

6.  During the veteran's two years of active duty service, he 
received treatment on two separate occasions of calluses of 
the feet.

7.  Shortly after his discharge from service, the veteran was 
diagnosed as having asymptomatic bilateral pes planus.  
Bilateral calluses of the feet were not noted.

8.  Recent medical evidence shows that the veteran has 
bilateral pes planus and occasional calluses of the feet.  
However, medical evidence etiologically linking these 
conditions with his military service has not been presented.  
Moreover, medical evidence showing that either one of these 
conditions was aggravated by the veteran's military service 
has not been submitted.

9.  The veteran's claim for service connection for bilateral 
pes planus with calluses is not plausible. 


CONCLUSIONS OF LAW

1.  Evidence received since the originating agency denied 
entitlement to service connection for emphysema in May 1982 
is not new and material, and the veteran's claim for that 
benefit has not been reopened.  38 U.S.C.A. §§ 1110, 1131, 
5108, 7104 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.1100, 20.1105 (1999).

2.  The appellant has not presented a well-grounded claim for 
service connection for bilateral pes planus with calluses, 
and there is no statutory duty to assist him in developing 
facts pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 
1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

When the veteran came on active duty in 1967, he was 
diagnosed as having a pre-existing service condition - 
bilateral pes planus.  During the veteran's two years of 
active duty, he was injured when a fire occurred in his mess 
hall.  He was trapped in the mess hall and sustained second 
and third degree burns of the hands, face, ears, shoulder, 
back, and chest.  He received treatment for this condition 
and ultimately, and upon his release from active duty, 
applied for VA compensation benefits for the residuals of the 
fire injuries.  Also while the veteran was in the US Army, he 
was treated for calluses on the bottoms of his feet.  

Shortly after the veteran was released from active duty, he 
applied for VA compensation benefits.  In support of his 
claim, he underwent a VA medical examination in April 1970.  
Said examination noted that the veteran had "asymptomatic 
moderate bilateral pes planus".  The veteran was not 
diagnosed as having a disability, disease, or condition of 
the lungs secondary to the mess hall fire.  The chest x-ray 
revealed an essentially healthy chest.  A chest x-ray at the 
time of a May 1975 VA examination showed multiple thin walled 
cyst and bullae formation in both upper lobes, somewhat 
larger on the right.  Otherwise, the lungs were clear of any 
evidence of pulmonary disease.

Seven years later, the veteran submitted a claim for 
entitlement to service connection for calluses of the feet.  
He claimed that since he had been treated for calluses in 
service, and because he had calluses in 1977, they must be 
related.  After a review of the evidence, the RO concluded 
that service connection was not warranted because there was 
no evidence showing that either the veteran's calluses or 
bilateral pes planus were caused or aggravated by the 
veteran's military service.  See VA Form 21-6796, Rating 
Decision, December 22, 1977.

In 1982, the veteran wrote the VA claiming that he had been 
diagnosed with emphysema.  Although the veteran's service 
medical records did not show that any damage had been done to 
the lungs, the veteran attributed his condition to his 
exposure to fire while he was in the service.  In its May 
1982, rating decision, the RO concluded that the veteran's 
assertions were without merit since the service medical 
records did not show a lung condition and medical evidence 
etiologically linking the veteran's possible emphysema with 
his military service was not presented.  VA Form 21-6796, 
Rating Decision, May 19, 1982.  The veteran was notified of 
this decision but he did not appeal; thus, this decision 
became final.

A December 1984 to February 1985 VA hospitalization for 
alcohol intoxication noted the presence of bullous emphysema.

In March 1993, the veteran underwent a VA medical 
examination.  X-ray films produced at that time showed 
bullous emphysema and chronic bronchitis.  The examination 
generated a diagnosis of bilateral symptomatic emphysematous 
bullae; however, the etiology of the condition was not 
ascertained.  An exam of the feet was not conducted.  These 
results were then forwarded to the RO which determined that 
new and material evidence had not been submitted sufficient 
to reopen the veteran's claim for entitlement to emphysema.  
VA Form 21-6796, Rating Decision, April 21, 1993.  

In 1996, the veteran submitted a VA Form 21-4138, Statement 
in Support of Claim, asking for service connection for a 
bilateral foot condition.  To support his claim, the veteran 
proffered previously considered service medical records that 
showed treatment for calluses in April and May 1968.  He also 
provided a private medical record that showed treatment for 
lesions on the bottom of the feet.  This record showed 
treatment in May and June 1996.  Per the medical record, the 
lesions first "appeared" twenty years prior to treatment, 
or in 1976 - seven years after the veteran's release from 
active duty.

After reviewing these medical records, the RO denied the 
veteran's claim stating the new and material evidence 
sufficient to reopen the claim had not be presented.  VA Form 
21-6796, Rating Decision, August 14, 1996.  The veteran was 
notified of this decision and he appealed via the submission 
of a VA Form 21-4138, Statement in Support of Claim, dated 
September 12, 1996.  On said form, the veteran also asked for 
service connection for "bullion emphysema."  

The veteran's VA medical treatment records were then obtained 
and added to the claims folder.  Amidst these records is a 
Social Work Progress Note (SF 509) from April 1983 that 
states that the veteran had been experiencing pulmonary 
problems since the service mess hall fire.  The record also 
noted that the veteran had experienced two collapsed lungs 
and had a diagnosis of emphysema.  The records also included 
an April 8, 1980 chest x-ray report which showed 
emphysematous lungs with bilateral thin-walled bullae 
formation in the upper lobes.  This information was provided 
to the social worker by the veteran and was not confirmed via 
the submission of supporting documentation.  These same VA 
treatment records also show treatment for plantar warts, 
along with lesions, on both feet in 1996 and painful calluses 
in 1977.

In October 1996, the RO issued a decision that found that new 
and material evidence had not been presented with respect to 
the veteran's claim for entitlement to service connection for 
a bilateral foot condition and emphysema.  VA Form 21-6796, 
Rating Decision, October 29, 1996.  The veteran disagreed 
with that decision and an appeal was then processed.  

During this appeal process, the veteran proffered additional 
VA podiatry records from 1997.  Although these records did 
show treatment for conditions of the feet, they did not 
etiologically link the current problems with the calluses the 
veteran experienced while in service.  Moreover, these same 
records did not comment on whether the veteran's bilateral 
pes planus had been aggravated by his military service.  The 
Board notes that despite the VA's silence on etiology, there 
also appears in the claims folder a letter from a private 
podiatrist who wrote that after reviewing the veteran's 
"records", the podiatrist believed that the veteran's 
lesions were present when the veteran was still in the 
military.

The veteran then underwent a VA podiatry examination in 
January 1998.  A diagnosis of "plantar flexed 5th metatarsal 
bilateral" was given.  The podiatrist did not, however, link 
the current condition with the veteran's military service nor 
did he say that his current disability was caused by or the 
result of the veteran's military service or any incident 
therein.  The claim was then forwarded to the Board for 
review.

In March 1999, the Board issued a Decision/Remand.  With 
respect to the foot claim, the Board concluded that the newly 
presented pieces of evidence were new and material, and thus, 
the Board reopened this claim.  The claim was then remanded 
to the RO for the purpose of obtaining additional medical 
information concerning the lung and feet conditions.

Nearly two months later, the veteran sat for an foot 
examination.  See Feet Exam, May 19, 1999.  The examiner 
found that the veteran had bilateral pes planus with 
bilateral mild heel valgus.  There was also some callous 
formation beneath the heads of the fifth metacarpals 
bilaterally.  The doctor further wrote:

It is asked in the BVA Remand for the 
podiatrist to explain how the pes planus 
could have been asymptomatic when he was 
discharged from the U.S. Army.  By 
asymptomatic [it] is meant that he was 
not having any pain in his feet at the 
time he was discharged from the Army.  
The pes planus was probably present at 
the time[,] only it was not causing the 
patient any symptoms.

There is no indication that the patient's 
preexisting pes planus was aggravated 
while he was in the service.  The only 
treatment that he received for his feet 
while he was in the service that I could 
find was for the bilateral callouses 
beneath the head of the fifth 
metatarsals, which is unrelated to his 
pes planus.

The BVA Remand also asked if the 
veteran's current pes planus is a result 
of a natural progression of the 
condition. . . . I do not see any 
indication that there has been much 
progress at all. . . .

X-ray films of the feet demonstrated mild bilateral pes 
planus.  

Also accomplished at this time was a respiratory examination 
which produced a clinical diagnosis of chronic obstructive 
pulmonary disease (COPD).  An addendum to the examination, 
written in July 1999, noted the following:

	. . . the etiology of the chronic 
obstructive pulmonary disease in my 
opinion is secondary to his cigarette 
smoking history.  I do not believe, in my 
opinion, that the found lung condition is 
the residual of the veteran's fire 
exposure and I do not believe that it is 
related to the veteran's military service 
or any incidence therein.

Said information was forwarded to the RO where the veteran's 
claim continued to be denied.  It was then returned to the 
Board.


II.  Analysis

A.  New and Material Evidence

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision.  38 C.F.R. § 3.104(a) (1999).  Such a 
decision is not subject to revision on the same factual basis 
except by a duly constituted appellate authority.  Id.  The 
veteran has one year from notification of a decision of the 
agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if a NOD is not filed within that time.  38 
U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. §§ 3.160(d) 
and 20.302(a) (1999).

Service connection for emphysema was denied by the RO in a 
rating decision of May 1982.  A letter from the RO, along 
with a Statement of the Case, advising the veteran of that 
decision and of appellate rights and procedures, was issued 
in June 1982 and April 1983.  The veteran did not complete 
the appeal procedure in this decision; therefore, it is 
final.  38 U.S.C.A. § 7105 (West 1991).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) (West 1991) based 
upon all the evidence and presuming its credibility.  The 
United States Court of Appeals for Veterans Claims (formerly 
known as the United States Court of Veterans Appeals) 
(hereinafter, "the Court") concluded in Elkins that the 
Federal Circuit in Hodge effectively "decoupled" the 
relationship between determinations of well-groundedness and 
of new and material evidence by overruling the "reasonable-
possibility-of-a-change-in-outcome" test established by 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  There is no 
duty to assist in the absence of a well-grounded claim.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also 
Winters v. West, 12 Vet. App. 203 (1999).  Third, if the 
reopened claim is well grounded, VA may evaluate the merits 
of the claim after ensuring that the duty to assist under 38 
U.S.C. § 5107(b) (West 1991) has been fulfilled.

In the rating decision on appeal, the RO originally 
adjudicated this issue according to the definition of 
material evidence enunciated in Colvin (". . . a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome . . ." of the final decision).  The Federal Circuit 
in Hodge declared this definition of material evidence 
invalid.  Therefore, the determination as to whether the 
veteran has submitted new and material evidence to reopen 
this claim will be made pursuant to the definition of new and 
material evidence contained in 38 C.F.R. § 3.156(a) (West 
1991), as discussed above.  No prejudice to the veteran 
results from the Board's consideration of this claim.  He was 
provided notice of the applicable laws and regulations 
regarding new and material evidence, including 38 C.F.R. § 
3.156 (West 1991).  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Furthermore, the Board's review of this claim under 
the more flexible Hodge standard accords the veteran a less 
stringent "new and material" evidence threshold to 
overcome.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. § 
5107 (West 1991).  Generally, a well-grounded claim is a 
"plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  In order to be well grounded, a claim 
for service connection must be accompanied by supporting 
evidence that the particular disease, injury, or disability 
was incurred in or aggravated by active service; mere 
allegations are insufficient.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610-611 (1992); Murphy, 1 Vet. App. at 81.

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps, 
126 F.3d at 1468; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); aff'd 78 F.3d 604 (Fed.Cir. 1996) (table).  This 
third element may be established by the use of statutory 
presumptions.  Caluza, 7 Vet. App. at 506.  The truthfulness 
of the evidence is presumed in determining whether a claim is 
well grounded.  Id. at 504.

The evidence received subsequent to May 1982 is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Since the May 1982 rating 
decision, the following evidence has been received: 


(1)  the veteran's contentions; 
(2)  VA treatment and hospitalization 
records dated between 1982 to 1999; and, 
(3)  reports of VA examinations conducted 
in March 1993, May 1999, and July 1999. 

To the extent that the veteran contends that he currently has 
emphysema as a result of his exposure to fire while in the US 
Army, this evidence is not new.  He has not submitted any new 
contentions regarding his lung disability; he has merely, at 
best, repeated his prior assertions.  This evidence is 
cumulative of evidence associated with the claims file at the 
time of the May 1982 rating decision and is not new for 
purposes of reopening a claim.

The rest of the evidence received since May 1982, as detailed 
above, is new in that it was not previously of record.  It is 
necessary, therefore, to decide if this evidence is material.  
To be material, it must tend to prove the merits of each 
essential element that was a basis for the prior denial.  
Therefore, in order to be material, there would have to be 
competent evidence tending to show that the veteran currently 
has a lung disability related to his military service.

None of the new evidence is material.  First, there is a 
dearth of information in the VA medical treatment records 
concerning the veteran's lung condition.  More importantly, 
those records do not etiologically link the veteran's 
emphysema with his military service.  Although there is 
statement written by a social worker concerning the 
"etiology" of disability, the social worker obtained the 
information via the veteran.  It is the conclusion of the 
Board that this statement is merely a reiteration of 
information given to the examiner by the veteran and 
therefore, it is not persuasive.  The veteran may claim that 
this statement should be enough to be considered material, 
but the Board disagrees and it points to LeShore v. Brown, 8 
Vet. App. 406 (1995), to support this conclusion.  In 
LeShore, the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical evidence" 
satisfying the Grottveit[ v. Brown, 5 
Vet. App. 91 (1993)] requirement.  Such 
evidence cannot enjoy the presumption of 
truthfulness accorded by Robinette[ v. 
Brown, 8 Vet. App. 69, 75-76 (1995)] (as 
to determination of well groundedness) . 
. . because a medical professional is not 
competent to opine as to matters outside 
the scope of his or her expertise, and a 
bare transcription of a lay history is 
not transformed into "competent medical 
evidence" merely because the transcriber 
happens to be a medical professional.

The same rationale used in LeShore applies to the information 
provided by the VA social worker in that the social worker 
has merely reiterated the veteran's assertions that the lung 
disability is somehow related to the veteran's military 
service.  The social worker has not provided specific 
authority or medical comment to support the contention, and 
the Board finds this statement too general and inconclusive, 
and it will not be in and of itself enough to well-ground the 
veteran's claim or be considered material.  

Additionally, since the social worker did not treat the 
veteran for any condition until 14 years after his release 
from active duty, any conclusions made concerning the 
etiology of the condition are speculative.  Thus, his 
suppositions are no better than the facts alleged by the 
claimant, and may be accorded little weight with regard to 
the etiology of the veteran's current disability.  Swann v. 
Brown, 5 Vet. App. 229 (1993).

More importantly, the VA special pulmonary examinations have 
merely provided a diagnosis of emphysema.  There remains a 
lack of medical evidence showing that the veteran's lung 
disability is related to his military service in any manner, 
including the alleged injury via the mess hall fire.  

The veteran's contention that he has emphysema that is a 
result of his military and was caused by his exposure to fire 
while in said service is neither material nor competent 
evidence.  There is no evidence that he possesses the 
requisite medical knowledge to render a probative opinion on 
a matter requiring medical expertise.  See Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995); Robinette, 8 Vet. App. at 
74; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Accordingly, the 
Board finds that the evidence received subsequent to May 1982 
is not new and material and does not serve to reopen the 
veteran's claim for service connection for emphysema.  38 
U.S.C.A. §§ 5108 and 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(1999).

B.  Service Connection

The veteran has also asked that service connection be granted 
for bilateral pes planus with calluses.  As noted, in March 
1999, the Board reopened the veteran's claim and remanded it 
for the purpose of obtaining additional medical information.  
The claim has since been returned to the Board.

Since the Board has reopened the appellant's claim, it must 
be determined whether the reopened claim is well grounded.  
See Elkins.  In the September 1999, the RO considered the 
appellant's claim on the merits, including whether it is well 
grounded; therefore, it is not prejudicial to the appellant 
for the Board to proceed to decide this question at this 
point.  He has already been given an opportunity to submit 
evidence or argument on the question of entitlement to 
service connection for bilateral pes planus with calluses, 
including the requirements of a well-grounded claim, and he 
was provided the applicable laws and regulations in the 
Supplemental Statement of the Case, dated September 29, 1999.  
See Bernard, 4 Vet. App. 384.

Under the pertinent statutes and regulations, service 
connection may be established for a disability resulting from 
diseases or injuries which are clearly present in service or 
for a disease diagnosed after discharge from service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. §§ 1110 and 1131 (West 1991); 38 C.F.R. §§ 3.303(a), 
(b) and (d) (1999).  Additionally, if a disability or 
condition pre-existed service, it must be shown that said 
condition was aggravated during service.  

Where the evidence shows that there was an increase in 
disability during service, there is a presumption that the 
disability was aggravated by service.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306(a) and (b) (1999).  There is 
no aggravation of a pre-existing disease or injury if the 
condition underwent no increase in severity during service on 
the basis of all of the evidence of record pertinent to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b) (1999).  The 
usual effects of medical and surgical treatment in service, 
having the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1) (1999).  
Intermittent or temporary flare-ups during service of a pre-
existing injury or disease do not constitute aggravation; 
rather, the underlying condition must have worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

Establishing direct service connection for a disability that 
has not been clearly shown in service requires the existence 
of a current disability and a relationship or connection 
between that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. §§ 1110 and 1131 (West 
1991); 38 C.F.R. § 3.303(d) (1999); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

In addition, service connection may be established on a 
secondary basis for a disability, shown to be proximately due 
to, or the result of, a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (1999).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

The appellant has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim is "a 
plausible claim, one that is meritorious on its own or 
capable of substantiation."  Robinette v. Brown, 8 Vet. App. 
69, 73-74 (1995); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  If the appellant has not presented a well-grounded 
claim, then the appeal fails as to that claim, and the Board 
is not obligated under 38 U.S.C.A. § 5107(a) (West 1991) to 
assist him any further in the development of that claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The type of evidence required to make a claim well grounded 
depends upon the issue presented by the claim.  If the 
determinative issue turns on a question of medical causation 
or diagnosis, competent medical evidence is required to state 
a plausible claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, 1 Vet. App. at 81).  The appellant 
cannot meet his initial burden under 38 U.S.C.A. § 5107(a) 
(West 1991) simply by relying on his own opinion as to 
medical causation; lay persons are not competent to offer 
medical opinions.  Grottveit, 5 Vet. App. at 93 (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992)).

The appellant alleges that his foot condition [bilateral pes 
planus with calluses] was caused by or the result of or 
aggravated by his military service.  Yet, there is no medical 
evidence of record that renders plausible a claim for direct 
service connection on the theory that the veteran's foot 
condition was aggravated by his military service.  Moreover, 
there is no medical evidence that shows that a chronic 
condition of the feet began while he was in the service.  
Although the service medical records do show treatment on two 
occasions for calluses, when he left the service, the 
discharge examination was negative for a diagnosis of 
calluses.  The Board also notes that the service medical 
record is silent for any treatment of or complaints involving 
his pre-existing bilateral pes planus.  

Furthermore, the post-service medical records do not show 
treatment for calluses until 1973 - three years after he was 
discharged from the Army.  After that, the VA treatment 
records only show occasional treatment for an acute callus 
condition of the feet.  However, these same records do show 
occasional treatment for pes planus.  Nevertheless, the 
record lacks evidence of a nexus, or link, between the foot 
problems the veteran now suffers with those he acutely 
incurred while he was in service.  Also, the record lacks 
evidence showing that his pre-existing bilateral pes planus 
condition was aggravated by his military service.  

The veteran may aver that the letter by Dr. J. L. Burmeister, 
his podiatrist, dated June 19, 1997, that maintains that the 
veteran's current lesions are related to "lesions" he had 
in April 1968 are related, is enough to well-ground the 
veteran's claim.  The Board disagrees.  Dr. Burmeister never 
provided additional medical comment backed by any medical 
authorities or laboratory findings that would have confirmed 
his affirmation.  He never produced specific clinical results 
that would have validated his blanket statement.  The Court 
has made it clear, in Tirpak v. Derwinski, 2 Vet. App. 609 
(1992), that medical possibilities and unsupported medical 
opinions carry negligible probative weight, and will be 
insufficient to well ground a claim.  Therefore, it is the 
conclusion of the Board that his statement is too general and 
inconclusive to substantiate the appellant's claim for 
service connection for bilateral pes planus with calluses.  

The veteran maintains that his current callus condition was 
caused by his military service and that his pre-existing 
bilateral pes planus was aggravated by said service.  
However, the appellant is not competent to render such an 
opinion.  There is no indication that he possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation/aggravation.  See Edenfield v. Brown, 8 Vet. App. 
384, 388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Consequently, his statements regarding his feet are 
insufficient to establish a well-grounded claim for service 
connection for bilateral pes planus with calluses.  
Therefore, the claim must be denied.

The appellant has the initial burden of establishing a well-
grounded claim for service connection for claimed condition, 
disease, or disability, and, until he does so, VA has no duty 
to assist him.  38 U.S.C.A. § 5107(a) (West 1991); see 
Grivois v. Brown, 6 Vet. App. 136, 139-140 (1994).

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete the 
application for benefits.  See Robinette, 8 Vet. App. 69.  VA 
has no outstanding duty to inform the appellant of the 
necessity to submit certain evidence to complete his 
application for VA benefits, 38 U.S.C.A. § 5103(a) (West 
1991), in this case, because nothing in the record suggests 
the existence of evidence that might show that the veteran's 
current bilateral pes planus with calluses was: 

(a)  connected to any disease or injury 
during service, or 
(b)  was caused or aggravated by his 
military service.

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate the 
claim unless it is well grounded.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  There is no duty to assist further in 
the development of the claim, because such additional 
development would be futile.  See Murphy, 1 Vet. App. 78.



ORDER

1.  New and material evidence has not been submitted in 
support of this claim for service connection for emphysema, 
and the claim has not been reopened.  The benefit sought on 
appeal is denied.

2.  Entitlement to service connection for bilateral pes 
planus with calluses is denied.



		
	L. M BARNARD
	Acting Member, Board of Veterans' Appeals



 

